Case 1:16-cr-10343-ADB Document 974-7 Filed 09/10/19 Page 1 of 7




                       Exhibit G
             Case 1:16-cr-10343-ADB Document 974-7 Filed 09/10/19 Page 2 of 7

                                                                                                   Weil
Memorandum




September 12, 2018                                                                                  Confidential



To                                   From                      CC
Insys Team                           Ronit Berkovich           Abbie Chessler
                                                               Arielle Gordon
                                                               Serge Svoysky



Re Screening Memo



The purpose of this memo is to set out your obligations as a member of the Weil team (the "Insys Team")
providing corporate restructuring advice to Insys Therapeutics, Inc. ("Insys") (53602.0003) (the "Insys
Matter"). The Insys Team is comprised of all attorneys and paralegals ("timekeepers") listed in the
Appendix as Insys Team members and any timekeepers who hereafter are designated as Insys Team
members. In addition, Weil is representing a former executive of Insys, Richard Simon (74309.0003 and
0004), and the timekeepers assigned to those matters, and those who hereinafter are assigned to that matter,
are collectively referred to as the "Simon Team". The timekeepers currently on the Simon Team are listed
in the Appendix.


In order to avoid any appearance of impropriety, we have established a screen between timekeepers on
the Insys Team and timekeepers on the Simon Team. Specifically, you shall not (a) work on or have
anything to do with the services the Simon Team is providing to Richard Simon, (b) receive or review any
documents, files, or information concerning, or relating to, Weil's representation of Richard Simon,
(c) discuss, formally or informally, any aspect of the Insys Matter with anyone on the Simon Team, or
(d) share documents, files, or information concerning the Insys Matter with anyone on the Simon Team.
In addition, if you wish to discuss any aspect of or share any information concerning the Insys Matter with
anyone outside of the Bankruptcy Finance & Restructuring department, you must first confirm with
Conflicts Operations (conflicts.operations@weil.com) that the timekeeper is not on the Simon Team.




                                                                                      Weil, Gotshal & Manges LLP
               Case 1:16-cr-10343-ADB Document 974-7 Filed 09/10/19 Page 3 of 7

                                                                                                  Weil
Confidential




If you have any questions about the nature or extent of this screen, please contact Abbie Chessler.




                                                                                                      2
               Case 1:16-cr-10343-ADB Document 974-7 Filed 09/10/19 Page 4 of 7
                                                                                  Weil
Confidential




                                             Appendix

                                            Insys Team
                             Bauer, Alex
                             Berkovich, Ronit J.
                             Danilow, Greg A.
                             Ellsworth, John*
                             Green, Frederick S.
                             Hoehne, Debora
                             Holtzer, Gary T.
                             Lansio, Lisa
                             Ryken, Andrea S.
                             Solomon, Kaila*



                                             Simon Team
                             Chafuen, Gregory
                             Citron, Eileen
                             Guo, Sasha*
                             Haigh, John
                             O'Toole, Jr., Patrick J.
                             Tyrrell, Steven A.
                             Velarde-Cubek, Denisse
* denotes a paralegal.




                                                                                     3
                   Case 1:16-cr-10343-ADB Document 974-7 Filed 09/10/19 Page 5 of 7

Chessler, Abbie

From:                              Berkovich, Ronit
Sent:                              Monday, September 17, 2018 10:07 PM
To:                                Bauer, Alex; Danilow, Greg; Ellsworth, John; Green, Frederick; Hoehne, Debora; Holtzer,
                                   Gary; Lansio, Lisa; Ryken, Andrea; Solomon, Kaila; Goldring, Stuart
                                   (stuart.goldring@weil.com)
Cc:                                Gordon, Arielle; Covino, Teisha
Subject:                           Insys screening memo
Attachments:                       Insys Screening Memo.docx



Please review attached and remember to add new team members to the screen as they are added.
(Stuart, I am adding you to this. We consulted with you on this for the pitch and we may need your advice later. There is
nothing for you to do for now.).




Ronit J. Berkovich


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
ronit.berkovichfaweil.com
+1 212 310 8534 Direct
+1 646 942 6272 Mobile




                                                             1
           Case 1:16-cr-10343-ADB Document 974-7 Filed 09/10/19 Page 6 of 7

                                                                                                 Weil
Memorandum




September 13, 2018                                                                                 Confidential



To                                   From                     CC
Simon Team                           Steven Tyrrell           Abbie Chessler
                                                              Arielle Gordon
                                                              Serge Svoysky



Re Screening Memo



The purpose of this memo is to set out your obligations as a member of the Weil team (the "Simon Team")
providing legal advice to Richard Simon (74309.0003 and 0004) (the "Simon Matters"). The Simon
Team is comprised of all attorneys and paralegals ("timekeepers") listed in the Appendix as Simon Team
members and any timekeepers who hereafter are designated as Simon Team members.


The Simon Matters are restricted matters. That means, you shall not (a) discuss, either formally or
informally, any aspect of the Simon Matters with anyone outside the Simon Team or (b) disclose to anyone
outside of Simon Team any documents, files, or information concerning, or relating to, Weil's
representation of Richard Simon with respect to the Simon Matters. Before you add any timekeepers to
the Simon Team, you must email Conflicts Operations (conflicts.operations@weil) to confirm that the
timekeeper is permitted to be added to the Simon Team.


If you have any questions about the nature or extent of this screen, please contact Abbie Chessler.




                                                                                    Weil, Gotshal & Manges LLP
               Case 1:16-cr-10343-ADB Document 974-7 Filed 09/10/19 Page 7 of 7


Confidential




                                            Appendix

                                             Simon Team
                             Chafuen, Gregory
                             Citron, Eileen
                             Guo, Sasha*
                             Haigh, John
                             O'Toole, Jr., Patrick J.
                             Tyrrell, Steven A.
                             Velarde-Cubek, Denisse
* denotes a paralegal.
